Title: From Benjamin Franklin to David Hall, 7 July 1765
From: Franklin, Benjamin
To: Hall, David


Dear Mr Hall,
London, July 7. 1765
The Bearer Mr. John Martin, is a Compostor, and goes with the Approbation of his Father and Friends to America. He would be glad to work with you if you can employ him. If not, I do, at the Request of his Father, desire you would favour him with your Advice, and put him in the Way of obtaining Employment at some other House. He seems a sensible young Man, and I doubt not will be grateful for any Civilities you may show him.
I shall write you fully on other Affairs by this Ship or by the Pacquet, and therefore here only add that I am as ever Yours affectionately
B Franklin
 
Addressed: To / Mr David Hall / Printer / Philadelphia / Per / Mr J. Martin
Endorsed: Mr. Franklin July 7. 1765.
Stoughton
